Exhibit 10-16

AMENDMENT NO. 1
to
RESTRICTED STOCK PLAN
of
ENERGY EAST CORPORATION



 

     The Restricted Stock Plan (the "Plan") of Energy East Corporation is hereby
amended as follows, effective as of February 13, 2003:

 1. Article XII (C) of the Plan is hereby amended to read in its entirety as
    follows:

     In the event that a Participant elects ("Section 83(b) Election"), pursuant
to Section 83(b) of the Code, to include in gross income for Federal income tax
purposes an amount equal to the fair market value of the Restricted Stock at the
time of the issuance of the Award, the Participant shall notify the Company of
said election at the time the Section 83(b) Election is made.

     The Company shall have the right to require the Participant to remit
promptly to the Company, upon demand, amounts sufficient to satisfy any
applicable Federal, state and local taxes that are required to be withheld with
respect to the following events with respect to the Restricted Stock: (i) the
lapsing or other satisfaction of forfeiture restrictions on the Restricted
Stock, or, if earlier, the making of a Section 83(b) Election with respect to
the Restricted Stock, and (ii) the payment of dividends with respect to
Restricted Stock as to which a Section 83(b) Election has not been made and as
to which the forfeiture restrictions have not lapsed or been otherwise
satisfied. If a Participant fails to remit the full amounts required hereunder,
the Company shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to the Participant the amount by which any
applicable Federal, state and local taxes that are required to be withheld
exceeds the amount remitted by the Participant to the Company.